Title: Enclosure: Robert Morris to John B. Church, 17 May 1796
From: Morris, Robert
To: Church, John B.




   
   via New York Copy ⅌ Wm Penn

John B. Church Esqre (London)
Phila May 17. 1796
Sir
Colo Hamilton transmitted to me your letter of the 20 Febry last, wherein you complain that I had done wrong & treated you unfriendly “in having prevailed upon him to cancel the Mortgage I had given him on an Estate in Philadelphia, when the Agreemt was expressly made with my Son that the Mortgage should remain as Security to you untill the deferred stock was delivered in discharge of the Contract made with him.” Be pleased to attend to the following state of Facts and your astonishment will probably cease & your Opinion become more favorable. The Origin of my Debt to you was a purchase of 100 Shares of Bank stock at £100 Stg ⅌ Share which gave you a profit of £16.13.4 Currency upon each Share. I then sold to Colo Hamilton 20290 Acres of Land at 7/6 Curry ⅌ acre which at the Par of Exchange amounted to £4565..5.. Stg and was to go according to his Agreement with me in part payment of the said Bank stock & for the Balance I gave a Bill on my Son in your favor being for £5434..15 Stg. The 20290 Acres of Land sold to Colo Hamilton for your Account will now sell for thrice what I got for it and before he or I knew of the Agreement which took place between you and my Son, the Mortgage on the Philadelphia Estate was cancelled. I proposed & urged this being done because the sale of Lands paid nearly half the Debt due to you & because I had then good reason to expect that my Son to pay the Bill drawn upon him; & Colo Hamilton having the same Idea, was disposed to accomodate me, especially as I promised him to give a new Security for the Amot of the bill in case my Son could not pay it or if from any cause whatever the said Bill should not be paid. My Son finding after the failure of J. Warder & Co it would be inconvenient for him to pay that Bill and that the receipt of money from you for the Cost of the 20290 Acres of Land which I had sold to Colo Hamilton for you would be convenient to my Affairs in his hands, agreed with you to receive the Money for that Purchase & to commute the Original Debt contracted for 100 shares of Bank stock of the value of $40,000 Mexican to $100,000 of Deferred debt payable in February 1795 for which you demand $75000 Mexican with Interest of Six ⅌ Cent ⅌ Annum. Now sir, you will be good enough to attend to the Circumstance that the Mortgage was cancelled before Colo Hamilton or myself knew of the Agreement made by my Son Robert with you, consequently there was no violation of Faith or Friendship on my part nor any Neglect of Duty on the part of Colo Hamilton, who had obtained for you a real property of more Value than your stock, and my bill for £5434..15 Stg for which I was liable and had promised him a new security if necessary. My Promises I hold Sacred and I am always willing to fulfill them. I have therefore given to Colo Hamilton my Bond for $81679. 44/100 payable in five Years from the 1st January last with six p Cent interest annually and an ample Security by Mortgage of Lands for the Payment of this Debt. I hope therefor that you will find cause to be Satisfied both with Colo Hamilton and myself, and in order to shew that your Money has not been unproductive I beg leave to submit to your Consideration the enclosed statemt, which I think ought to Satisfy any reasonable person.
You have threatened me with a Public sale of my North American Land Company Shares, which were entrusted to you by me in the expectation that they would on the terms of that Trust, have produced the discharge of my Debt, and it seems to me that the Act of transferring these Shares to your name ought to have convinced you that I never wished or designed you to be insecure. I disclaim any fears or Apprehensions from threats, and I will not use any, but as Colo Hamilton will advise you of our new arrangement and of the Security I have given, I must again request that you will transfer the 750 Shares in the North American Land Company to James Marshall Esqre or execute a power for him to transfer the same, being the shares which I had transferred to your name. Should Mrs. Church still remain in England, I pray you to present Mrs. Morris’s and my thanks for her kind Attention to our Daughter and that you will also accept the Same yourself. Should she be on her Passage to this Country as it is said she is, we will thank her in person, and a grateful Remembrance of her and your kindness will ever be retained in our minds.
My feelings it is true have been wounded at some part of your letter which I conceive to be unnecessarily harsh, but Still I am desirous as you say to wind up this business amicably, and I hope it will be so terminated as that we shall remain good Friends.
I am Sir   Yours &c.
RM
